Per Curiam.
It is not disputed that the fee paid to counsel was a reasonable and proper compensation; and the question is whether the executor or the charity shall bear the charge of it. An executor is bound to prove the will, and certainly not at his own expense. When he meets with obstruction, it is his duty to remove it if he can; and he is unfaithful when he omits to attempt it. A contest between ligitants for their individual interests, and not for the benefit of the estate, as was held in Koppenhœffer v. Isaacs, stands on different ground; but is this such a case ? The executor litigated not for his own interest, but for the interest of the party who got the whole estate by the litigation, and now refuses to reimburse him his expenses. Devisees might just as reasonably object to allow him the costs of an ejectment for recovering their land. The case is too plain for argument.
Decree affirmed.